 Exhibit 10.12

 

Term Sheet

for

the Acquisition of Assets

of

Network Foundation Technologies, LLC
by

StationDigital Corporation

 

January 19, 2015

 

This term sheet (“Term Sheet”) summarizes the principal terms of the proposed
combination (the “Combination”) of Network Foundation Technologies, LLC
(“NIFTY”) and StationDigital Corporation (“StationDigital”)

 

 

NIFTY

NIFTY is a closely-held private California limited liability company which has
designed, developed and patented a technology enabling practical streaming of
live television over the Internet with:

 

·         14 Patents covering Systems and Methods for distributing Data and
Content over a Computer Network;

·         A number of potential claims against major technology companies in
connection with the violation of its patents;

·         Approximately 13.9 Million Units of Limited Partnership Interests
Outstanding approximately 52% of which are owned by Dr. Michael O’Neal and
Marcus Morton, 21%, by initial investors which contributed approximately $1.1
million in capital and 27% by the “Montauk Group” which contributed
approximately $7.25 million in capital; and

·         Total liabilities of $1.1 Million as of November 3, 2014 consisting of
Accounts Payable of approximately $105,000 and amounts due Shareholders of
approximately $995,000.

 

    StationDigital

StationDigital is a Delaware corporation with a digital media broadcast
business:

 * with an average of over 340,000 monthly active sessions per month since March
   of 2014;
 * traded on the OTC QB;
 * 82,341,826 shares of common stock issued and outstanding as of November 11,
   2014;
 * $2,187,500 15% Convertible Secured Note outstanding with $500,000 March 31,
   2015 maturity date and the rest spread over the next 4 months, as of November
   11, 2014;
 * 3,675,000 warrants convertible at 45 cents

 

    Definitive Agreements Subject to the terms and provisions of this Term
Sheet, the parties agree to negotiate toward the execution of definitive
transaction agreements (collectively, the “Definitive Agreement”) setting forth
the terms and conditions of the transactions contemplated by this Term
Sheet.  In addition to the terms and conditions set forth in this Term Sheet,
the Definitive Agreements will contain such additional, representation,
warranties, covenants, conditions, indemnities and terms as are customary of
transactions of the type contemplated by this Term Sheet.

 

 



 

 

 

 

Transaction Structure

The Transaction will be effected through an Asset Purchase (“AP”), as detailed
in an Asset Purchase Agreement (“APA”), (collectively, the Transaction”)
pursuant to which:

 

 * StationDigital will permit NIFTY to assign two of the five board seats.
 * StationDigital, or subsidiary, will acquire all or substantially all of the
   assets, patents, patents pending including but not limited to the attached
   schedule of assets of NIFTY in exchange for such number of shares of Series B
   Convertible Preferred Stock (“Series B Preferred Stock”) convertible into 29%
   of the outstanding shares of StationDigital’s common stock as of the date of
   closing. To the extent the senior secured note of 2.4 million in debt is
   converted prior to the date of closing, the amount of outstanding shares of
   StationDigital’s common stock will be adjusted upwards. (Please see Table 1.)
   Otherwise, the amount of outstanding shares of StationDigital’s common stock
   will be calculated as of the date of closing.

 

Such Series B Preferred Stock Shall:

Carry a Conversion Price of $.45;

Vote on an “as converted basis;”

Rank pari - passu with the Common Stock in the event of disloution.

 

Be convertible at any time following the first anniversary of issuance: (i) at
the option of the holder; and (ii) at the option of the Company, at such time
when the 20 Day Volume Weighted Average Exercise Price (“VWAP”) exceeds 150% of
the Conversion Price;

 

Carry weighted average anti-dilution protection for a period of 18 months, for
additional issuances of Common Stock or Common Stock Equivalents for issuances
below the Conversion Price. Such anti-dilution protection shall carry customary
exclusions for items such as ESOP grants, dividends and grants pursuant to
Celebrity Endorsements.

 

 * For a period of 3 years after the Closing, StationDigital will pay pre-merger
   shareholders (as set forth on the capitalization table to be annexed as a
   schedule to the Definitive Agreement) ten percent (10%) of the net proceeds
   obtained from any patent litigation or patent licensing after deduction of
   all related legal fees, costs and expenses. These sums will be paid within
   120 days after the end of the fiscal year.

Conditions

The Transaction is subject to and conditioned on the following:

 * each party’s completion and satisfaction with the result of its legal,
   financial and business due diligence investigations;
 * approval of the transaction structure by each party’s tax advisors;
 * approval by the board of directors of StationDigital and the members of
   NIFTY;
 * negotiation and execution of Definitive Agreements;
 * approval of the Definitive Agreements and the Transaction by any necessary
   governmental authorities, including, but not limited to the Federal Trade
   Commission and the Securities and Exchange Commission;
 * The extension of $600,000 in face amount of Secured Convertible Notes to a
   maturity date of August 7th 2015;
 * A capital raise, with a minimum amount of $4.0 million (the “Minimum
   Offering”) and maximum amount of $6.0 million (the “Maximum Offering”), the
   proceeds of which shall be in escrow and close simultaneous with the closing
   of the Transaction (the “Offering”).

 

    Assumption of Specified Liabilities

StationDigital will assume $600,000 of debt from the offering for existing
liabilities of NIFTY and will issue additional stock of 2 million (2,000,000)
shares of common stock for the remaining liabilities. NIFTY has the right to
split up the shares as deem fit.

 

    Confidentiality/No Shop

Until such time as the board of directors of StationDigital deems it appropriate
to make a press release covering the Transaction, the parties will keep this
Term Sheet and the provisions hereof confidential except that each may disclose
the same to its financial advisors and attorneys as reasonably necessary for
evaluation of the transaction and subject to confidentiality obligations
equivalent to those in the Non-Disclosure Agreement by and between NIFTY and
StationDigital.

 

Further, for a period of 90 days from the date hereof, NIFTY will not take any
action to solicit, initiate, encourage, entertain, discuss, accept, consider or
assist the submission of any proposal, negotiation or offer from any person or
entity other than the Transaction contemplated hereby with StationDigital,

 

 

 



 

 

 

 

    Governing Law The binding provisions (referenced below) of this Term Sheet
will be governed by and construed under the laws of the State of New York
intended to apply to contracts made and to be performed within the State of New
York without regard to its conflicts of law principles.  The Definitive
Agreement will also be governed by New York law.     Expenses Each party will
bear its own expenses in connection with the drafting, negotiating and execution
of this Term Sheet and the Definitive Agreements.     Dispute Resolution Any
dispute arising under the binding provisions of this Term Sheet or under the
Definitive Agreement will be resolved through binding arbitration through JAMS
in New York, New York.    

 

The parties hereto understand and acknowledge that this Term Sheet is for
discussion purposes only and, except for the terms captioned “Confidentiality,
“Governing Law,” “Expenses” and “Dispute Resolution” is not a legally binding
agreement and that the failure to execute and deliver the Definitive Agreements
will impose no liability on any party. If the terms of this Term Sheet are
acceptable to the parties, please so indicate by executing below. This Term
Sheet may be executed in counterparts, and the electronic signature of a party,
such as a facsimile or .pdf, will be deemed an original.

 

Shares - Dilution Schedule                                   Minimum       
 MidPoint         Maximum       Current SDIG   82,314,826    66.1% 
 82,314,826    64.6%   82,314,826    63.19% Conversion of $2.4 Million of Notes
(1)   5,333,333    4.3%   5,333,333    4.2%   5,333,333    4.1% Issued to NIFTY 
 27,995,744    22.5%   28,640,188    22.5%   29,284,633    22.48% Issued in
Offering (2)   8,888,889    7.1%   11,111,111    8.7%   13,333,333    10.24%
                 Total   124,532,792    100.0%   127,399,459    100.0% 
 130,266,126    100.00%                                

(1)Assuming all notes are converted as of the date of closing.

(2)Assuming (i) all notes are converted as of the date of closing and (ii) such
offering amounts are closed upon.

 

[Signature Page Follows]

 



 

 

 

In witness whereof, the undersigned execute this Term Sheet as of the date first
set forth above.

 

 

StationDigital Corporation

 

 

 

 

 

 

By: __/s/ Louis Rossi_________________

Louis Rossi

Chief Executive Officer

 

Network Foundation Technologies, LLC

 

 

 

 

 

 

By: __/s/ Marcus Morton________________

Marcus Morton

Co-Founder and President

 

 

 

 

 

--------------------------------------------------------------------------------



 